1
2
3
4
5
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      Case No. 2:18-cr-208 JAM
                                                )
11                   Plaintiff,                 )         RELEASE ORDER
                                                )
12           vs.                                )
                                                )
13   ATANASIO JOSE AVILA,                       )
                                                )
14                   Defendant.                 )
                                                )
15                                              )
16
17            Following a hearing on March 19, 2019, the Court granted Atanasio Jose Avila’s motion
18   to suppress evidence. The Court thereby suppressed all evidence against Mr. Avila and the
19   government has no evidence to present at trial. Therefore, Mr. Avila should be released in this
20   case.
21            Good cause appearing therefor,
22            IT IS ORDERED that ATANASIO JOSE AVILA be released from federal custody in the
23   above-captioned case, immediately.

24   Dated: March 19, 2019

25
                                                 /s/ John A. Mendez_______________
26                                               HON. JOHN A. MENDEZ
                                                 United States District Court Judge
27
28
     Certified copy to USM
                                                    -1-
